John M. Kellogg, P. J. (dissenting):
The Education Law contemplates that disputes arising in its ordinary administration shall be settled by the Commissioner of Education when brought before him on appeal. It is the public policy of the State to keep school controversies out of the courts and to have them summarily adjusted by the school authorities, and section 880 of the Education Law (Consol. Laws, chap. 16; Laws of 1910, chap. 140) provides for an appeal by any party aggrieved to the Commissioner of Education from any determination made by the school officers with reference to the school laws. The language is broad and very comprehensive. It embraces an appeal from any action “ By the trustees of any district in paying or refusing to pay any teacher, or in refusing to admit any scholar gratuitously into any school or on any other matter upon which they may or do officially act ” (Subd. 4), and “ By any other official act or decision of any officer, school authorities, or meetings concerning any other matter under this chapter, or any other act pertaining to common schools ” (Subd. 7).
The plaintiff concededly was employed as a teacher in district No. 8, which was duly consolidated into district No. 3. She claimed the right to teach in district No. 3 under her contract, and appealed to the trustees of that district to recognize her contract. They denied her claim and she appealed to the Commissioner of Education. Both parties were heard and he, in substance, decided that her contract was binding upon the consolidated district. He did not pass upon the amount of damages recoverable by the plaintiff but left that matter for adjustment by the parties or settlement in the courts. I think the appeal was fairly within the jurisdiction of the Commissioner and that his decision is final. (People ex rel. Jennings v. Finley, 175 App. Div. 204.) I, therefore, favor affirmance.
Judgment reversed and complaint dismissed, with costs.